 

 

Case 2:19-cr-00924-KSH Document 23 Filed 12/07/20 Page 1 of 2 PagelD: 60

PROB 124A
(7/93)
United States District Court
for
District of New Jersey
Report on Offender Under Supervision
Name of Offender: Jaquan Miller Cr.: 19-00924-001

PACTS #: 5953823

Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S. HAYDEN
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 07/29/2020

Original Offense: 18 U.S.C. § 371: Conspiracy to Commit Theft of Mail by Postal Service Officer
Employee

Original Sentence: 36 months probation

Special Conditions: Special Assessment, Fine, Financial Disclosure, No New Debt/Credit

Type of Supervision: Probation Date Supervision Commenced: 07/29/2020
NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 The offender has violated the mandatory supervision condition which states
"You must not commit another federal, state, or local crime.'

On November 20, 2020, a domestic violence civil complaint and temporary
restraining order was filed by Mr. Miller’s girlfriend, T. J. During the time of
the incident, Mr. Miller and his girlfriend were broken up. According to the
complaint, Mr. Miller approached his ex-girlfriend outside of her residence
and a public argument ensued. Reportedly, Mr. Miller made accusations about
T.J.’s new dating life, called her names, pushed her, grabbed her purse and
chased her. Ultimately, Mr. Miller got in his car and drove away. However,
T.J. called the police and requested to file a report for assault, criminal
mischief and harassment.

U.S. Probation Officer Action:

The undersigned discussed the details of incident with Mr. Miller and T.J. Reportedly, Mr. Miller was
unaware that T.J. filed a report or temporary restraining order against him until November 25, 2020. He
confirmed they were involved in a verbal dispute; however, the details in the report are inaccurate. T_J.
confirmed, the complaint may look “crazy;” however, she does not feel unsafe or in danger. According to
T.J., she was upset at the time of Mr. Miller’s surprise visit and out of anger she wanted to teach Mr.
Miller a lesson; therefore, she purposely said things during the argument to anger Mr. Miller and
intentionally filed the domestic violence report. Since the incident, Mr. Miller and T.J. decided they want
to continue to work on their relationship and engage in healthier communication and coping mechanisms.
At this time, we request that the Court consider taking no action. This will enable our office to monitor
 

Case 2:19-cr-00924-KSH Document 23 Filed 12/07/20 Page 2 of 2 PagelD: 61

Prob 12A — page 2
Jaquan Miller

the status of the pending case and the health of their relationship, in order to make the most appropriate
recommendation to the Court upon disposition of the charges.

Respectfully submitted,

SUSAN M. SMALLEY, Chief
U.S. Probation Officer

By: JULIE CHOWDHURY
U.S. Probation Officer
/jc
APPROVED:

Suzanne Gelda-Motinez 12[04 [2020
SUZANNE GOLDA-MARTINEZ Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

Sf No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

r Submit a Request for Modifying the Conditions or Term of Supervision

 

 

r Submit a Request for Warrant or Summons
7 Other~
Pgs Meo ney ae ST np,
US MWopaloy ohel| | |
=) Lb, vy 4 Oe baie és ny , Signature of Judicial Officer
7 UH Ore IS 6 EpxT

 
